The city of Plainfield applies for writs of certiorari to review the determinations of the State Tax Board of Tax Appeals reducing the assessments on nine separately *Page 188 
owned properties. A number of the properties are in the heart of the business section. A few are located within the likely march of business. At least two are in choice residential districts.
The need for review is more obvious in some of the cases than in others. But all bear in varying degrees upon the question of relative land values. If the values are soundly fixed at the reduced figures, it is likely that the level of valuations throughout the city will need to be lowered. The issue is consequently of broad significance.
The valuations have gone through the statutory course — made by the local assessors, appealed to the county board of taxation and again appealed to the state board. Of the nine cases the county board affirmed the original assessments in three and granted reductions in six. The state board in every instance reduced the assessment below that fixed by either the assessors or the county board; and inasmuch as the testimony was taken before a single member, the board finding really rests upon the typed page rather than upon the accumulated impressions created by heard and observed witnesses.
Under all of the circumstances the city should have the review for which it asks. The writs applied for will be allowed. *Page 189